DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Furuya (Pub NO. US 2017/0185782) teaches amethod for sharing a password [Fig.12,  log in BIOS using password and skip pre-boot authentication password. Using only one password] between a basic input output system (BIOS)  [BIOS] and an operating system,[OS] the method applied to a Legacy boot mode and comprising: prompting a logon user to input a password of the BIOS [Fig.12, item C2 input BIOS password] if it is detected in a process of power-on self-test that a password is set [Fig.12, item C1, BIOS password set?] for the BIOS;  5receiving the password of the BIOS inputted by the logon user, [[0067], Fig.12, C2, input password by the user] and verifying the received password of the BIOS; [Fig.12, item C4. BIOS password correct?] storing the verified password of the BIOS in a predetermined target memory [[0031] [0047], stored BIOS password] and and acquiring memory contents stored in the target memory,[obtain pre-boot authentication password from the BIOS Fig.12 C8] if it is detected that a password is set for the operating system; [Fig.12, item C10 pre-boot authentication password correct? If yes load OS] and permitting the logon user to log on the operating system in a case that the acquired memory contents are verified as correct. [Fig.12, C4-C10 and C7, [0067] and [0069], Skip pre-boot authentication and load OS only using the BIOS password authentication made in step C3 of Fig.12.   ] 
Prior art reference Rivera et al. (Pub NO 20080077986) teaches Pre-boot passwords are initially stored in a secure storage area of a smart card.  The operating system password, which has been encrypted to a blob, is stored in a non-secure area of the smart card.  After the smart card has been inserted in a computer system, a user is prompted for a Personal Identification Number (PIN) of the smart card.  In response to a correct smart card PIN entry, the blob stored in the non-secure storage area of the smart card is decrypted to provide the operating system password, and the operating system password along with the pre-boot passwords stored in the secure storage area of the smart card are then utilized to log on to the computer system. 
Prior art reference CN 103186748 teaches an electronic apparatus and a password protection method thereof (see description, paragraphs [0014] - [0018]). When entering a BIOS in a starting process of an electronic apparatus 100, in response to a user operation, an input box is provided for the user to input a power-on password to be set, wherein the BIOS system reserves a storage space to store the password. After the power-on self-check of the electronic apparatus 100 is completed, an input box pops up to prompt the user to enter the power-on password to enter the operating system of the electronic apparatus (equivalent to: in a power-on self-check process, when it is detected that a basic input-output system (BIOS) password has been set, prompting a login user to input the BIOS password), and the power-on password input by the user is received to determine whether the power-on password input by the user is consistent with the stored power-on password (equivalent to: receiving the BIOS password input by the login user and verifying whether the received BIOS password is correct). If the comparison result is consistent, then the determination module 50 allows the user to enter the 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “creating E820H information in a case that the received password of the BIOS is verified as correct, wherein address data in the E820H information points to an address of the target memory;  10determining the address of the target memory based on the created E820H information”  - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-16 indicated allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186